Citation Nr: 1542033	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  08-29 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss. 

2.  Entitlement to service connection for residuals of a left thumb injury. 

3.  Entitlement to service connection for warts of the hands, neck, and face. 

4.  Entitlement to service connection for Lyme disease. 

5.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD), prior to September 8, 2009. 

6.  Entitlement to a rating in excess of 70 percent for PTSD, from September 8, 2009. 

7.  Entitlement to an initial rating in excess of 10 percent for lumbosacral strain with degenerative disc disease, prior to September 18, 2009. 

8.  Entitlement to a rating in excess of 20 percent for lumbosacral strain with degenerative disc disease, from September 18, 2009. 

9.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy. 

10.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to February 1971, and from February 2003 to May 2004.  He also had extensive service with the West Virginia Army National Guard with documented periods of active duty for training (ACDUTRA). 

This appeal to the  Board of Veterans' Appeals (Board) arose  from  September 2007 and December 2009 rating decisions. 

 In the September 2007 rating decision, the RO granted the Veteran service connection for PTSD and assigned an initial rating of 50 percent, effective May 3, 2007; granted service connection for lumbosacral strain and assigned an initial 10 percent rating, effective May 3, 2007; and granted service connection for left ear hearing loss and assigned an initial noncompensable rating, effective May 3, 2007.  The RO also denied service connection for right ear hearing loss, residuals of a left thumb injury, Lyme disease, cognitive impairment, and warts of the hands, neck, and face.  In October 2010, the Veteran filed a notice of disagreement (NOD) with the initial assigned ratings for service-connected PTSD, lumbosacral strain, and left ear hearing loss and for the denial of service connection for right ear hearing loss, residuals of a left thumb injury, Lyme disease, cognitive impairment, and warts of the hands, neck, and face.  In August 2008, the RO issued a statement of the case (SOC), and, in September 2008, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).  

In the December 2009 rating decision, the RO granted service connection for right lower extremity radiculopathy and left lower extremity radiculopathy and assigned 10 percent disability ratings, effective September 4, 2009; the RO also granted service connection for tinnitus and assigned an initial 10 percent rating, effective September 4, 2009.  In November 2010 the Veteran filed an NOD with the initial ratings assigned for the right lower extremity radiculopathy and the left lower extremity radiculopathy.  In August 2013, the RO issued an SOC and in August 2013, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).  

The Veteran had two hearings on appeal:  in  August 2009, he testified during a hearing before a Decision Review Officer (DRO) at the RO.  In  ; In October 2010, the Veteran testified during a Board video-conference hearing before a Veterans Law Judge.  Transcripts of both hearings are of record.

; 

Dduring the October 2010 hearing, the Veteran indicated that he wished to withdraw from appeal his claim for a higher initial rating for left ear hearing loss and service connection for cognitive impairment.   


In January 2011, the Board remanded the claims then  on appeal to the agency of original jurisdiction (AOJ), for further action, to include additional development of the evidence.  After accomplishing further action,  the AOJ continued to deny the claims (as reflected in an August 2013 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.

As regards characterization of the claims on appeal, because the Veteran disagreed with the initial ratings assigned following the awards of service connection for PTSD, lumbosacral strain, right lower extremity radiculopathy, and left lower extremity radiculopathy, the Board characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO granted a higher rating of 70 percent for PTSD and 10 percent for lumbosacral strain, inasmuch as higher ratings for each disability is available, both before and after September 8, 2009, and September 18, 2009, respectively, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal with respect to these matters as encompassing matters 5 through 8 on the title page.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).
As regards the matter of representation, the Board notes that, while the Veteran previously was represented by attorney David L. Huffman, in October 2010, the Veteran granted a limited power of attorney to Barbara Kuhl; representation was limited to the October 2010 hearing and it was noted that power of attorney would revert back to David L. Huffman.  This was also stated by David L. Huffman in a November 2010 letter.  While the January 2011 Board remand listed Barbara Kuhl as the Veteran's attorney, this was in error, as there is no valid of power of attorney for her to represent the Veteran outside of the October 2010 Board hearing.  Subsequently, however  in September 2014 the Veteran was notified by the AOJ that David L. Huffman was no longer an accredited to represent veterans, and he was provided information as to  how to find and obtain a new representative.  The Veteran has not responded to the September 2014 letter, nor has since submitted a power of attorney in favor of any other individual or representative.  Accordingly, he is now recognized as proceeding pro se in this appeal..  

A February 2015 letter informed the Veteran that his requested Board video-conference hearing for the claims for higher initial ratings for right lower extremity radiculopathy and left lower extremity radiculopathy, was scheduled in May 2015.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, has not shown good cause for failing to report, and has not requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).  

In June 2015, the Veteran was informed that the Veterans Law Judge who conducted the October 2010 hearing was no longer at the Board and that the law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  He was informed that he had the right to a new hearing and that if he did not respond within 30 days the Board would assume that he did not want another hearing.  As of this date, the Veteran has not responded; therefore, consistent with the terms of the letter, it is presumed that the Veteran does not want another hearing. 

This appeal is now being  processed utilizing the paperless, electronic Veterans Benefit Management System (VBMS) and Virtual VA claims processing system.

The Board's decision addressing the claims for higher ratings for PTSD is set forth below.  The remaining claims on appeal are addressed in the remand following the order; those matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran  when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each claim herein decided has been accomplished.
 
2.  Since the May 3, 2007, effective  date of the award of service connection, the Veteran's psychiatric symptoms have primarily included depression, panic attacks a few times a week, suicidal ideation, obsessional rituals, and impaired impulse control; collectively, these symptoms suggest no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. 

3.  The applicable schedular criteria are adequate to evaluate the Veteran's PTSD at all pertinent points, and no claim of unemployability due solely to PTSD has been raised.,
CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial rating of 70 percent for PTSD, from May 3, 2007 to September 7, 2009, are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a rating in excess of 70 percent for PTSD are not met at any point pertinent to the claim on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) ). As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ. Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

After the award of service connection, and the Veteran's disagreement with the initial rating assigned, the August 2008 Statement of the Case (SOC) set forth the criteria for higher ratings for psychiatric disabilities other than eating disorders (the timing and form of which suffices, in part, for Dingess/Hartman).

In a June 2007 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA. The letter also provided the Veteran with general information pertaining to the assignment of VA's disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman. 

A post-rating letter in May 2011 provided the Veteran with the criteria for obtaining a higher rating for a service-connected disability, general information on the elements for a higher rating pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The Veteran's claim was then adjudicated in the August 2013 SSOC.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records, private treatment records, and the reports August 2007, September 2009, and November 2011 examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and his representative, and the Veteran's testimony.  The Board finds that no additional AOJ action to further develop the record in connection with the matter herein decided, prior to appellate consideration, is required.

As noted, the Veteran was afforded opportunity to offer oral hearing testimony during his DRO and Board hearings.   In Bryant v Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103 (c)(2) requires that the individual (interpreted include a Veterans Law Judge (VLJ)) who chairs a hearing must fulfill two duties: (1) to fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  In this case, the Board finds that there has been substantial compliance with the requirements of 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

Here, during each hearing, the issues on appeal were identified, to include the matter of a higher rating for PTSD.  The Veteran provided testimony regarding the severity of his service-connected PTSD.  In particular, the Board hearing transcript reflects appropriate exchanges between the Veteran, his representative, and the Veterans Law Judge pertaining to the severity of the Veteran's PTSD, to include the symptomatology associated with his PTSD.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but the outstanding issues material to substantiating the claims were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the Veterans Law Judge did not explicitly discuss the submission of any specific, additional evidence in connection with the claim, on these facts, such omission was harmless.  After the DRO hearing, the RO increased the disability rating of the Veteran's service-connected PTSD to 70 percent.  The Board subsequently sought further development of the claim in January 2011.  

In January 2011, the Board remanded the claim herein decided for further development.  The AOJ was directed to obtain VA treatment records, to obtain private treatment record and  to afford the Veteran a VA examination.  As noted in the August 2013 SSOC, the Veteran's VA treatment records and private treatment records were obtained and associated with the claims file.  The Veteran was afforded a VA examination in November 2011.  Thus, the Board finds that there was substantial compliance with the January 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).   In addition, the Board finds that the November 2011 VA examination report-along with the prior, August 2007 and September 2009 VA examination reports, and the other lay and medical evidence of record-provides sufficient evidence upon which to adjudicate the claim for a higher rating for PTSD.    

Although, in the adjudicating the Veteran's clam, the AOJ did not take into consideration whether a total disability rating based on individual unemployability (TDIU) and referral for an extra-schedular rating under 38 C.F.R. § 3.321(b) were warranted, such omissions are not prejudicial.   The Veteran was previously  put on notice that that such would be considered, and the Board herein determines that no referral for extra-schedular consideration rating is warranted, and that no TDIU due solely to the disability has been raised; notably, there is no evidence or argument to the contrary.   

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claims herein decided , the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and AOJ in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the award of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. Fenderson, 12 Vet. App. at 126 .

The AOJ has already awarded staged ratings for the Veteran's PTSD; the Veteran has been assigned a 50 percent disability rating prior to September 8, 2009, and a 70 percent disability rating from September 8, 2009.  Hence, the Board will consider the propriety of the rating at each stage, as well as whether any further staged rating is warranted.

Although the Veteran's ratings for  PTSD have been assigned under Diagnostic Code 9411, the actual criteria for rating psychiatric disabilities other than eating disorders is set forth in a general rating formula.  See 38 C.F.R. § 4.130.

Under that formula, a  50 percent rating is warranted for  occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for  occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the rating schedule.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment,.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score. According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness".  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter v. Brown , 8 Vet. App. 240 (1995).  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).   

The Board notes that the newer Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-5) has now been officially released, and 38 C.F.R. § 4.130  has been revised to refer to the DSM-5.  The DSM-5 does not contain information regarding GAF scores.  However, since much of the relevant evidence was obtained during the time period that the DSM-IV was in effect, and the DSM-5 is not applicable to claims certified to the Board before August 14, 2014, the Board will still consider this information as relevant to the matter on  appeal.

A January 2007 VA treatment note indicates that the Veteran reported that he kept having dreams of the same in-service scene over and over again.  He had nightmares of Iraq two to three times a week and had broken sleep for five to six hours.  He awoke in a cold sweat because he saw someone shooting him in the face.  He gained 25 pounds so he was exercising to lose the weight.  He had mood swings, a quick temper, yelled, and cursed but he denied being physical unless he was provoked.  He stated that his last physical fight was in November 2005.  His mood was depressed but he denied feeling, hopeless, and crying easily for no reasons.  He denied recent suicidal ideation and homicidal ideation.  He felt as he was being watched.  He stayed alert and on guard most of the time in crowds and even at home.  He felt people around his house and went out with a loaded pistol to look around and he also kept a loaded pistol near his bed.  He avoided large crowds and he did not go to a movies but he did go to ball games.  On examination, his orientation was well oriented and his speech was fluent, relevant, and non-pressured.  His mood and affect were sad and depressed but he denied suicidal and homicidal ideation.  His memory, concentration, and abstract thinking were fair.   His thought process and content were coherent.  His judgment and insight were fair.  He was diagnosed with chronic PTSD.

The Veteran was afforded a VA examination in August 2007.  He reported that he continued to work at the Department of Highways, where he had worked for the past 32 years.  He also reported that he was taking Zoloft but he still had nightmares.  He reported that he had not been hospitalized for any psychiatric reasons.  He reported that he was getting a little bit more angry and irritable; as a result of this his wife left him.  He also reported depression, anxiety, agitation, mood swings, anger, dreams, and nightmares.  He stated that he was rather withdrawn and he stopped hunting, fishing, and doing things.  On examination, his appearance was neat, tidy, and cooperative.  He talked clearly, audibly, and rationally.  He was a little irritable and dysphoric.  His mood was low and there was some anger and agitation.  There was no evidence of psychosis or a thought disorder.  His thought processes was not bizarre and there was no tangential or circumstantial thinking.  His abstract thinking was appropriate and he appeared to be of average intelligence.  His insight, judgment, and impulse all seemed to be fair. He went to Church and spent time with his mother but he did not have any particular hobbies and rarely watched television because it made him nervous.   The VA examiner stated that the Veteran needed a mood-stabilizing drug because he was showing a lot of anger and irritability.  His PTSD symptoms were manifested by nightmares, irritability, and social isolation.  He had difficulty with interpersonal relationships; his marriage was dissolving.  

In September 2009 the Veteran underwent a private psychological evaluation.  The examiner noted that on examination the Veteran jiggled his leg because he was either nervous or anxious.  He had fair eye contact.  His speech was difficult to understand at times because he often trailed off at the end of sentences but his train of thought was coherent and without disturbances of logic or bizarreness.  His speech was relevant without evidence of unusual ideation.  He described his mood as nervous/anxious.  His affect was within normal limits and there was some evidence of anxiety.  He had depression/sadness.  He did not have any hallucinations.  While the Veteran had suicidal ideation six months prior, he did not have a history of suicidal attempts.  He gave reasonable responses to hypothetical judgement questions.  He was able to distinguish behaviors which would be contrary to social values or that would be personally counterproductive.  He was able to manage his own self-care in all major areas of daily living.  He reported difficulty falling asleep; he had two or three distressing dreams a week. He avoided any thoughts or feeling about his events.  Two to three times a week he became physically upset by reminders of in-service events and he may sweat, tremble, and have a racing heart, shortness of breath, nausea, or diarrhea.  He was often irritable or had outbursts of anger and difficulty concentrating.  He felt on edge and that he had to stay "on guard".  He was jumpy or easily startled.  The private examiner stated that the Veteran has significant distress and marked impairment in social, occupational, and other important areas of functioning.  

During the September 2009 VA examination, the Veteran reported that he felt depressed all the time and it was moderate in severity.  He tried to talk himself into a better mood but that did not last.  He had sadness, guilt, low energy, low libido, binge eating, reduced sleep, and poor concertation.  He also had suicidal ideation; prior to taking medication he had suicidal ideation every day but since he began taking medication it was every 60 days.  He had severe outbursts of anger every seven days and they lasted for one to two days.  He had ritualistic and obsessional behavior manifested by checking doors and windows more than necessary.  He had panic attacks, episodes of violence, and fair impulse control.  He had no problems with activities of daily living.  

On examination the Veteran's general appearance was clean, neatly groomed, and casually dressed.  His psychomotor activity was  lethargic and fatigued.  His speech was slow and his affect was blunted.  His attitude toward the examiner was cooperative and apathetic.  His mood was depressed.  He had a short attention span and there were errors when he wrote; he was oriented to person, time, and place.  His thought process was noted to be preoccupied.  He did not have any delusions.  He understood the outcome of  his behavior.  He averaged four hours of sleep per night with nightmares one night per week.  He awoke in a panic from nightmares.  He did not have hallucinations or inappropriate behavior but he had obsessive behavior with doors and windows.  He reported panic attacks a few times a week.  While he did not have homicidal ideation he did have suicidal ideation.   He lost his temper at work and was counseled by his work supervisor.  He had problems with stress tolerance and social interaction.  The VA examiner stated that the Veteran's PTSD was manifested by reduced reliability and productivity.  

The Veteran was afforded a VA examination in September 2011.  It was noted that he had recurrent and distressing recollections and dreams of in-service events.  He had physiological reactivity on exposure to internal or external cues of in-service events.  He made an effort to avoid thoughts, feelings, conversations, activities, places, or people associated with the in-service trauma.  He had markedly diminished interest or participation in significant activities.  He felt detached and estranged from others and he had a sense of a foreshortened future.  He had difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response, and made an effort to avoid activities.  On examination his symptoms were depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, and impaired judgment.  He also had difficulty in adapting to stressful circumstances including work or a work like setting.  He had obsessional rituals that interfered with routine activities.  He was substantially employed as an interstate supervisor and was planning on retiring in January 2012.  The VA examiner stated that the Veteran's PTSD was manifested as occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood.

In an October 2011 VA treatment note it was stated that the Veteran was feeling more depressed and that he was seeking help for his aggression.  He decided to seek help after someone cut him off on the road, there was some flipping off, and he pulled over to the side of the road ready to come to blows.  He reported that he had interviews for jobs that morning.  A January 2012 VA treatment note indicates that the Veteran  was employed during the day.  Also in January 2012, it was noted that he had disturbing memories, thoughts, and dreams.  He avoided feelings, activities, and people.  He had a loss of interest and felt distant, cutoff, emotionally numb, super alert, and jumpy. 

Collectively, the aforementioned medical evidence reflects that, ,  the Veteran's psychiatric symptoms have primarily included y suicidal ideation without intent , continuous panic attacks, impaired impulse control, and difficulty in adapting to stressful circumstances.  These symptoms are of the type, extent, frequency or severity (as appropriate) to result suggest in  level of occupational and social impairment with deficiencies is most areas, such as work, school, family relations, judgment, thinking, or mood.  

As noted, the January 2007 VA treatment note, it was stated that he stayed alert and on guard most of the time in crowds and at home.  He felt people were always watching him and he would go around the outside of his house with a pistol and kept one by his bed.  The August 2007 VA examiner indicated that the Veteran's anger and irritability led to his marriage dissolving.  He had an inability to maintain effective relationships because had difficulty with interpersonal relationships.  He was rather withdrawn and stopped hunting, fishing, and doing things.  In the September 2009 private evaluation it was noted that he had suicidal ideation for six months and in the September 2009 VA examination report it was noted that prior to taking medications he had suicidal ideation every day. 

Therefore, the Board finds that, by resolving all reasonable doubt in the Veteran's favor, the criteria for a 70 percent disability rating were  met as of the May 3, 2007, effective date of the award of service connection. 

The Board further finds, however, that at no point pertinent to the current claim has the Veteran's PTSD been shown to warrant a rating in excess of 70 percent.  Simply stated, the Veteran's PTSD is not persuasively shown to be manifested by symptoms of the type, extent, frequency and severity (as appropriate( to result in total occupational and social impairment.  It was noted in January 2007 that his speech was fluent, relevant, and non-pressured.  Also,  it was noted in August 2009 that his thought process was not bizarre and there was no tangential or circumstantial thinking.  The September 2009 private examiner also noted that although the Veteran's speech  trailed off at the end of sentences, his train of thought was coherent and without disturbances of logic or bizarreness.  He did have slow speech during e September 2011 VA examination.  In considering the above, the Board finds that there is no evidence of gross impairment in thought processes or communication.

The Board also finds that there is no evidence of any hallucinations or delusions during the period under consideration.  Therefore, his PTSD has not been  manifested by persistent delusions or hallucinations.  There is also no evidence of grossly inappropriate behavior.  While the Veteran reported irritability and outbursts of anger there is no evidence of persistent danger of hurting self or others; in addition, there is no evidence of homicidal ideation and while he had suicidal ideation there was never a suicide attempt.  In addition, there is no evidence of intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); instead, there is evidence that the Veteran successfully held the same job for 40 years, took care of his sick mother, and was always well groomed on examination.  There is also no evidence of disorientation to time or place.  While he did have mild memory loss in September 2011 there is no evidence of memory loss for names of close relatives, own occupation, or own name.  Moreover, none of the VA examiners or the private examiner has indicated that the Veteran's PTSD is manifested by total occupational and social impairment. 

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating criteria, to include symptoms of  sleep disturbances,  nightmares, and alleged weight gain.  See Mauerhan, supra.  However, even in considering such symptomatology-to include the frequency of and duration of such-the  Board finds that the manifestations of the Veteran's PTSD have not  more nearly approximated the total occupational and social impairment.

The Board further finds  that none of the assigned GAF scores assigned, alone, provides a basis for assigning a rating in excess of 70 percent for PTSD.  Since the effective date of the award of service connection , the Veteran has been assigned the following  GAF scores:  50 on  August 2007 VA examination;  47 by the September 2009 private examiner; 56 on September 2009 VA examination; 47 on  September 2011 VA examination; and 40 in a January 2012 VA treatment note.  

Per the DSM-IV, GAF scores from  31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  GAF scores from  41 and 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores from  51 and 60 reflect moderate symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

The assigned scores are indicative of moderate to serious symptoms under the DSM-IV guidelines and they clearly provide no basis for assignment of a higher rating.  The Veteran's assigned GAF score of 56 (September 2009) is indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning; this is less impairment than is contemplated by the assigned 70 percent rating.  Therefore, such score clearly provides no basis for the assignment of a rating greater than 70 percent.  The Veteran's assigned GAF scores of 50 (August 2007) and 47 (September 2009 and September 2011) are indicative of serious symptoms or serious impairment in social, occupational, or school functioning.  The Board finds that these GAF scores are consistent with the Veteran's assigned 70 percent disability rating.  Even the Veteran's lowest assigned GAF score of 40 (January 2012) is indicative of some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood.  The assigned 70 percent rating contemplates such serious symptoms or serious impairment.  

In assessing the severity of the disability under consideration, the Board has considered the lay assertions of the Veteran and others who have observed him, which they are certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).   However, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).   As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of a rating in excess of 70 percent for PTSD for the period in question.

For all the foregoing reasons, the Board finds that, at all pertinent points, the  Veteran's psychiatric disability picture has more nearly approximated the level of impairment contemplated for the  70 percent rating rather than the 100 percent rating..  See 38 C.F.R. § 4.7.  

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no point pertinent to this appeal has the disability been shown to be so exceptional or unusual to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for the disabilities.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned ratings are therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra. 

 In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's PTSD at all pertinent points.  Indeed, such manifestations have been considered in awarding the 70 percent rating from an earlier date.  The rating schedule fully contemplates the Veteran's described psychiatric symptoms and resulting level of social and occupational impairment, and provides for a  rating higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the Veteran's psychiatric disability.  
Thr Board further notes  that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran's PTSD is appropriately rated as a single disability.  As the Board has fully considered all pertinent symptoms in evaluating the Veteran's PTSD, and the evaluation of multiple service-connected disabilities is not presently at issue, the Board finds that the holding of Johnson is inapposite here.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of this claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a TDIU as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, the record documents that the Veteran worked for the same company for 40 years, and there is no evidence or allegation that the Veteran is actually or effectively rendered unemployable solely due to his PTSDs.  Accordingly, no claim for TDIU due to the disability has been raised, and need not be addressed in conjunction with this claim.

For all the foregoing reasons, the Board finds that a 70 percent but no higher disability rating for the Veteran's PTSD is warranted from May 3, 2007, but that a rating in excess of 70 percent must be denied.  The Board has favorably applied the benefit-of-the doubt doctrine in reaching the decision to award the 70 percent rating from an earlier date, but finds that the preponderance of the evidence is against assignment of any higher rating at any pertinent point.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §  3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A 70 percent disability rating for PTSD, from May 3, 2007 to September 7, 2009, is granted, subject to the legal authority governing the payment of VA compensation.

A rating in excess of 70 percent for PTSD is denied. 


REMAND

Unfortunately, the Board finds that further AOJ action on the remaining claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

The Veteran asserts that he has right ear hearing loss due to his military service.  The Board notes that the Veteran is already service-connected for left ear hearing loss and tinnitus due to conceded in-service noise exposure-to include ten years as a demolition specialist, artillery noise and firing weapons, and constant generator noise in Iraq.  See August 2007 examination report.  Also, on  his March 2004 Report of Medical Assessment, he wrote that he had loss of hearing during his deployment.   

Although testing during the August 2007 examination indicated that the Veteran did not have right ear hearing loss to extent recognized as a disability in August 2007 (as defined in 38 C.F.R. § 3.385), less years later, at the Veteran's April 2009 DRO hearing, he testified that his right ear hearing loss had increased in severity.  Furthermore, there are no audiograms submitted since the August 2007 VA examination, over eight years ago.  Thus, the Board finds that the Veteran should be an afforded a VA examination to determine if he now has right ear hearing loss disability under 38 C.F.R. § 3.385 and if so, the relationship between such disability and his conceded in-service noise exposure. 

As for the Veteran's claimed residuals of right thumb injury, his service treatment records indicare, in July 1978 he was attempting to lift a tailgate of a five ton truck into position when the tailgate slipped.  The tailgate then caught and injured his left thumb.  It was noted that this incurred in the line of duty.  At the Veteran's August 2007 VA examination he would found to have no residuals of a left thumb injury.  The September 2011 VA examiner diagnosed the Veteran with incomplete paralysis of the median nerve and ulnar nerve.  He was also found to have a diminished, sharp dull sensation of the left thumb from the distal to the interphalangeal joint.  The VA examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury event or illness.  His rationale was that he could not find any documentation of a left thumb injury from Fort Dawson in 1980. 

The Board finds that the Veteran's claim for  service connection for residuals of a left thumb must be remanded for a new VA examination.  While the January 2011 Board remand incorrectly directed the VA examiner to opine whether the Veteran's claimed residuals of a left thumb injury were  due to a 1980 accident, the Veteran's service treatment records ta document a July 1978 injury to the left thumb.  Hence. medical opinion to specifically address the relationship, if any , between current thumb impairment and the documented  July 1978 injury is warranted.. 

Also, the Veteran asserts that he has Lyme disease due to his military service.  In a September 1999 service treatment record, it was noted that he tested positive for Lyme disease.  In a November 1999 service treatment record, it was stated that the Veteran was on antibiotics for six months for his Lyme disease.  On a September 2004 Report of Medical History for Demobilization, the Veteran wrote that he developed and tested positive for Lyme disease when he was at Fort Dix.  On August 2007 VA examination, he was diagnosed with asymptomatic Lyme disease.  In an October 2007 VA Gulf War examination report, the examiner noted that he had a positive Lyme disease titer in September 1999.  The VA examiner stated that there was no documentation in the service treatment records regarding treatment for Lyme disease or any follow-up treatment records to know what effects he was having from the Lyme disease at that time.  Therefore, it was impossible for him to say if any of the current claimed conditions (respiratory or pulmonary conditions, fatigue, muscle and joint aches and pains, headaches, diarrhea, constipation, and tingling and numbness of the extremities) were due to Lyme disease.  At the September 2011 VA examination it was noted that the onset of the Lyme disease was in 1990.  The Veteran reported that ever since he was diagnosed with Lyme disease during service he often had joint pain, bilateral elbow pain, and bilateral knee pain a few times a year.  The VA examiner stated that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury event or illness.  The rationale was that he could not find any documentation of Lyme disease in the file.  He further stated that all the lab testing he did was negative for Lyme disease.  He concluded that he then could not make any estimation of prior testing or diagnosis of Lyme disease.

Contrary to the September 2011 VA examiner's comment,  there is evidence that the Veteran was diagnosed with Lyme disease in service.  In addition, the Veteran has alleged residuals of Lyme disease (joint pain, bilateral elbow pain, and bilateral knee pain).  Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine if he has Lyme disease or any residuals of Lyme disease that are due to his military service.  

As regards claimed warts, the Veteran asserts that he has warts of his hands, neck, and face as a result of his military service.  The August 2007 VA examiner noted that the Veteran reported that he began breaking out with warts on both hands, the neck area, and the face after returning from Iraq in 2005.  The VA examiner noted that the Veteran's condition was constant.  The September 2011 VA examiner noted that the Veteran's warts were increasing in number and size since his return from Iraq.  The VA examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury event or illness.  His rationale was that he could not find any documentation of any warts in the review of his active duty file. 

The Board notes, however, that the Veteran is competent to report  when his warts of the hands, neck, and face began, and that a VA examiner must take into account competent lay statements regarding incurrence, and not base his or her conclusion solely on a lack of contemporaneous medical documentation.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examiner may not ignore lay statements of the Veteran, unless found by the Board to be not credible); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (recognizing  lay evidence as potentially competent to support the presence of disability, including during service, even where not corroborated by contemporaneous medical evidence such as service treatment records).  Therefore, the Board finds that should be afforded a new VA examination obtain information as to whether the Veteran has a chronic disability manifested  warts, and, if so, the relationship between any such is warts of the hands, face, and head are at least likely as not related to his military service.  

As regards the back, the Veteran was last afforded a VA examination in September 2009 for his lumbosacral strain with degenerative disc disease.  His VA treatment reports indicate that he has received injections in the right sacroiliac joint in June 2011, September 2011, December 2011, and March 2012.  In light of the allegations of worsened disability, the Board finds that a more contemporaneous examination to obtain clinical findings responsive to applicable rating criteria is needed to fairly evaluate the Veteran's claim for increased rating.  See 38 C.F.R. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  

Notably, the Veteran has not specifically alleged worsening of his service-connected right and left lower extremity radiculopathy.  However, given the above-requested development with respect to the lumbar spine disability, and because the Disability Benefits Questionnaire (DBQ) that will be completed by, and the questions the Board is posing to, the spine examiner encompasses identification and assessment of neurological manifestations of lumbar spine disability, these matters are being remanded, as well.

Prior to arranging for the Veteran to undergo further examinations in connection with these claims, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the electronic claims file all outstanding, pertinent records.

As regards VA records, treatment records from the Clarksburg VA Medical Center (VAMC) and Beckley VAMC are associated with the Veteran's claim file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the above-noted systems all outstanding records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the VCAA.   See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1. Obtain from the Clarksburg VAMC and Beckley VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent outstanding, private(non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA audiology examination by an appropriate professional.   
The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated individual,  and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies-in particular, speech discrimination and audiometric testing-should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly indicate whether the Veteran currently  right ear hearing loss to an extent recognized as a disability for VA purposes, pursuant to  38 C.F.R. § 3.385-i.e., the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz  (Hz) is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent

If so, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset in, or was otherwise incurred during ,the Veteran's military service.

In addressing the above, the examiner must consider and discuss all pertinent in- and post-service and other objective evidence of record, as well as competent lay assertions as to noise exposure and as to onset and continuity of symptoms of diminished hearing.  If the examiner finds any reason to discount the Veteran's assertions in any regard, he or she should clearly so state, and explain why. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, for his claimed residuals of a left thumb injury.  

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated physician,  and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should indicate whether the Veteran has or at any time pertinent to the current claim has had disability residual to  left thumb injury.  

If so,  the examiner should render an opinion, consistent with sound medical principles, as e as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset in, or was otherwise incurred during the Veteran's military service, to include the July 1978 injury.

In addressing the above, the examiner must consider and discuss all pertinent in- and post- service and other objective evidence of record, as well as competent  lay assertions as to  injury and as to onset and continuity of symptoms.  If the examiner finds reason to discount the Veteran's assertions in any regard, he or she should clearly so state, and explain why. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination by an appropriate physician for his claimed Lyme disease. 

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should indicate whether the Veteran has or at any time pertinent to the current claim has had Lyme disease or any residuals of Lyme disease (to include claimed joint pain, bilateral elbow pain, and bilateral knee pain) 

If so, the  examiner should render an opinion, consistent with sound medical judgment,  as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such is medically related to the Veteran's military service, to include the September 1999 diagnosis of Lyme disease. 

In rendering each requested opinion, the examiner must consider and discuss all pertinent in- and post-service and other objective evidence of record, as well as competent  lay assertions as to f injury and as to nature, onset and continuity of symptoms.  If the examiner finds reason to discount the Veteran's assertions in any regard, he or she should clearly so state, and explain why. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

7.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination by an appropriate physician, preferably, a dermatologist  for claimed  warts of the hands, neck, and face.  

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated physician,  and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should indicate whether the Veteran currently has, or at any time pertinent to the current claim has had, a disability manifested by of warts of the hands, neck, and/ or face (even if currently asymptomatic or resolved). 

If so, the examiner should opine  whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset in, or was otherwise incurred during the Veteran's military service.

In rendering the requested opinion, the examiner must consider and discuss all pertinent in- and post  service and other objective evidence of record, as well as competent  lay assertions as to onset and continuity of symptoms.  If the examiner finds reason to discount the Veteran's assertions in any regard, he or she should clearly so state, and explain why. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

8.  After all records/responses received are associated with the claims file, arrange for the Veteran to undergo a VA spine examination by an appropriate physician.

The contents of the entire, electronic claims file, , to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings identifying all manifestations of the service connected lumbar spine disability should be reported in detail.  

The examiner should conduct range of motion testing of the lumbar spine (expressed in degrees, with standard ranges provided for comparison purposes).  The examiner should render specific findings with respect to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss of the lumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether the Veteran has any ankylosis of the lumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

The examiner should also identify all  neurological impairment associated with the Veteran's lumbar spine disability , to include service-connected radiculopathy of each lower extremity.  

For each neurological impairment identified in addition to service-connected radiculopathy (if any), the examiner should indicate whether such constitutes a separately ratable neurological manifestation of the Veteran's lumbar spine disability.  

The examiner should also provide an assessment of the severity of each manifestation of lumbar spine disability (to include service-connected radiculopathy) as mild, moderate, moderately severe, or severe.

Further, based on examination findings and full consideration of the Veteran's documented medical history and assertions, the examiner should describe the functional effects of the Veteran's service-connected lumbar spine disability on his ability to perform the activities of daily living, to include employment.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

9.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

10.  After completing the requested actions, and any additional notification and/or development action deemed warranted, readjudicate the claims remaining on appeal in light of all pertinent evidence (to include all that added to the record since the last adjudication) and legal authority. 

11.  If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.   The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


